UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE:                             Misc. No. 08-0444 (TFH)

 PETITIONERS SEEKING                Civil Action Nos.
 HABEAS CORPUS RELIEF
 IN RELATION TO PRIOR               02-cv-1130, 04-cv-1135, 04-cv-1144, 04-cv-1194, 04-cv-1227,
 DETENTIONS AT                      04-cv-1254, 05-cv-0023, 05-cv-0345, 05-cv-0490, 05-cv-0520,
 GUANTANAMO BAY                     05-cv-0526, 05-cv-0584, 05-cv-0586, 05-cv-0640, 05-cv-0665,
                                    05-cv-0714, 05-cv-0723, 05-cv-0764, 05-cv-0765, 05-cv-0878,
                                    05-cv-0833, 05-cv-0887, 05-cv-0888, 05-cv-0891, 05-cv-0998,
                                    05-cv-1001, 05-cv-1009, 05-cv-1124, 05-cv-1237, 05-cv-1242,
                                    05-cv-1243, 05-cv-1246, 05-cv-1311, 05-cv-1487, 05-cv-1493,
                                    05-cv-1505, 05-cv-1509, 05-cv-1635, 05-cv-1667, 05-cv-1678,
                                    05-cv-1714, 05-cv-1779, 05-cv-1806, 05-cv-1864, 05-cv-1894,
                                    05-cv-2029, 05-cv-2104, 05-cv-2197, 05-cv-2216, 05-cv-2336,
                                    05-cv-2367, 05-cv-2369, 05-cv-2384, 05-cv-2385, 05-cv-2386,
                                    05-cv-2452, 05-cv-2458, 05-cv-2466, 05-cv-2479, 06-cv-1675,
                                    06-cv-1677, 06-cv-1678, 06-cv-1679, 06-cv-1683, 06-cv-1687,
                                    06-cv-1763, 06-cv-1768, 06-cv-1769, 08-cv-0864, 08-cv-0987,
                                    08-cv-1104, 08-cv-1185, 08-cv-1221, 08-cv-1223, 08-cv-1628,
                                    08-cv-1733

                                            ORDER

       On January 12, 2009, the Court ordered the government and the petitioners whose

cases have been consolidated for coordination and management purposes in Miscellaneous

Number 08-0444 to each file one consolidated brief addressing “the issue of whether the

Court’s constitutionally-based jurisdiction over a habeas corpus petition filed by a foreign

national detained at [the United States Naval Base at Guantanamo Bay, Cuba] as recognized in

Boumediene v. Bush, 128 S.Ct. 2229 (2008), is eliminated by the petitioner’s transfer or

release from Guantanamo Bay.” Order (Dkt. No. 79, 08-mc-0444) (Jan. 12, 2009). Each

side filed a consolidated initial brief on February 6, 2009, and a consolidated reply brief on

February 23, 2009.

       Since those briefs were filed in February, the United States Court of Appeals for the

District of Columbia Circuit has issued multiple opinions clarifying the habeas rights of the
Guantanamo Bay detainees. In light of those opinions, including Kiyemba v. Obama, 561

F.3d 509, 512 n.2 (D.C. Cir. 2009) (“the [Supreme] Court necessarily restored the status quo

ante, in which detainees at Guantanamo had the right to petitioner for habeas under § 2241.

See Rasul v. Bush, 542 U.S. 466, 124 S.Ct. 2686, 159 L.Ed.2d 548 (2004)”), the Court

ORDERS each side to file one consolidated supplemental brief addressing whether petitioners’

habeas rights are statutory based and how such a statutory based habeas right affects the

parties’ previously advanced arguments.

       The consolidated supplemental briefs are due on or before Tuesday, November 10,

2009. Each side may submit a consolidated reply brief by Friday, November 20, 2009.

Because these issues have already been briefed in part, the initial briefs shall not exceed 25

pages and the reply briefs shall not exceed 10 pages, without prior approval of the Court.

       SO ORDERED.




October 9, 2009                                                       /s/
                                                              Thomas F. Hogan
                                                         United States District Judge




                                                2